DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on June 17, 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 7 and 8 continue to remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 6, 2021.

Claim Rejections - 35 USC § 103
Claims 1, 4 through 6, 9, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication, JP 2008-277509 (hereinafter “JP’509”)1 in view of U.S. Publication 2015/0319892 to Kawaguchi et al (hereinafter “Kawaguchi”).
Claim 1:  JP’509 discloses a component supply device (e.g. 1, in fig. 1) comprising:
a main body (e.g. 2) provided with an introducing region [opening in 2 that allows a front portion of 21 to fit therein, see Figs. 1 to 3] into which a component supply tape (5, in Fig. 2) holding components (e.g. 4) is introduced, and configured to supply the components to a component supply position (located under 9, 11, in Fig. 3) by sending the component supply tape introduced into the main body via the introducing region in a longitudinal direction of the component supply tape;
the main body further comprising a rear sender (e.g. 34A, 34B, 54, left half of 21 in Fig. 5) and a front sender (e.g. 28A, 28B, right half of 21 in Fig. 5) provided along the longitudinal direction of the component supply tape with respect to the main body, the rear sender configured to send the component supply tape to the front sender, the front sender configured to send the component supply tape to the component supply position [note direction of tape in Fig. 5];
a tape supporter (e.g. 32, 28C, 47a, 47b, as part of 21, in Fig. 5) insertable into the introducing region while supporting the component supply tape (Figs. 2 and 3); and
a clamping mechanism (e.g. 42) configured to sandwich and hold at least a part of a supported part of the component supply tape supported by the tape supporter with respect to the tape supporter, such that the component supply tape is introduced from the clamping mechanism into the rear sender by inserting the tape supporter into the introducing region with the component supply tape held by the clamping mechanism (e.g. ¶¶ [0045] to [0049]);
wherein the tape supporter holds the component supply tape in a detached state [at tape collecting unit 22, in Fig. 5] away from the introducing region and can be inserted into the introducing region while holding the component supply tape (e.g. ¶¶ [0035],  [0037]).
Claim 4:  JP’509 discloses the component supply device according to claim 1, wherein the tape supporter includes an indexer (e.g. 45, in Fig. 5) configured to indicate a leading end position in a longitudinal direction of the supported part supported by the tape supporter (e.g. ¶ [0078]).
Claims 5 and 14:  JP’509 discloses the component supply device according to claims 1 and 4, respectively, comprising: a mover (e.g. 23A, 23B) configured to insert and detach the tape supporter into and from the introducing region while coupling the tape supporter to the main body (e.g. Fig. 5, ¶ [0036]).
Claims 6 and 17:  JP’509 discloses the component supply device according to claims 1 and 4, respectively, wherein the tape supporter is insertable into and detachable from the introducing region separately from the main body (along with 13, 14 of 21, ¶¶ [0031], [0036]).
Claims 9 and 20:  JP’509 discloses a surface mounting machine comprising:  
the component supply device according to claim 1 and 4, respectively; and 
a head (e.g. 11) configured to mount the components supplied from the component supply device on a board (e.g. ¶ [0027]).
JP’509 discloses substantially all of the limitations of the claimed component supply device, except JP’509 does not appear to mention that the tape supporter is “detachable from the main body” [as required by Claim 1].
Kawaguchi discloses a component supply device (in Fig. 2) that is part of a component mounting device (Fig. 1) for mounting components (4) that includes a main body (e.g. 10, in Fig. 1); the main body including rear sender (e.g. part of 13 at 22) and a front sender (e.g. part of 13 at 40, in Fig. 2); and a tape supporter (e.g. 31, 34, that is part of 13) that is detachable from the main body (e.g. as 13 is detachable from 12, ¶¶ [0029], [0033]).  The main body of Kawaguchi includes a feeder base (12) with slots (12a) and tape supporter with a bottom portion (e.g. 31) that allows the tape supporter  to be detachable (e.g. ¶ [0034]).
The component supply device of Kawaguchi has a finite number of components (4).  One reason for allowing the component supply device to be detachable from the main body is to replace the component supply device with either a new one having new components, or the existing one with more components added, thus, providing a new supply of components for mounting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main body of JP’509 by adding a feeder base with slots and adding a bottom support to the tape supporter, as taught by Kawaguchi, to allow the tape supporter to be detachable from the main body so that a new supply of components can be provided for mounting.

Response to Arguments
Applicants’ arguments with respect to Claim 1 [pages 8 to 11 of submission] have been fully considered, but have not been deemed to be found as persuasive.
Applicants’ assert that JP’509 does not teach component supply device includes a main body that contains the introducing region into which a component supply tape holding components is introduced, and the front and rear senders; and a tape supporter that is detachable from the main body, and insertable into the introducing region while supporting the component supply tape, as required features of Claim 1.
It is important to note that the claim construction of Claim 1 is much broader than what is shown in applicants’ Figure 4.  In the case of JP’509, the claimed “main body” was not read as part of the component supply, but was read as part of the component mounting device (2, in Fig. 1) where the introduction region was read as the opening specifically in the mounting device (2) that allows the front portion of the supply device (1) to be fit into this introduction region (in Figs. 2 and 3).  The rear sender and front sender were read as part of the left half of the supply device (1, 21) and the right half of the supply device (1, 21), respectively, in Figure 5 and any of the components within these halves.  Therefore structurally, JP’509 meets Claim 1 for these reasons.
The examiner agrees that JP’509 does not appear to teach that the tape supporter is detachable from the main body.  However, Kawaguchi provides such a teaching as expressed above.  Therefore, JP’509 in combination with Kawaguchi, meets all of the limitations of the claims for all of the reasons previously expressed.
It appears that further limitations are needed in Claim 1 that would more closely correlate to applicants’ Figure 4 and distinguish over the prior art.  The examiner invites applicants to a telephone interview to discuss such a potential amendment.

Allowable Subject Matter
Claims 2, 3, 10 through 13, 15, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicants amendment filed as part of the submission has necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896                                                                                                                                                                                             








    
        
            
        
            
        
            
    

    
        1 The interpretation of JP’509 has been taken from a Machine Translation in English, a copy of which was provided in a previous office action.